Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 7 January 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Morristown January the 7th 1781
                        
                        As you will Receive a letter from Gal St Clair Who had been desir’d by Congress to Go with me to the
                            Pensilvania line, I have Nothing to add But that I am here with him, and that I Impatiently wait for Your Arrival which
                            has been Announc’d by Mjor Fishburne on his Going through this place. This Affair is the More Serious as the Men have
                            Appointed a Committee Compos’d of Theyr Ring Leaders through whom every thing Goes to the Soldiers—they also have officers
                            of theyr own Making, and Seem determined in theyr Resolution. Nothing is to be hoped But from force or Such a division
                            among them as would produce a partial dissolution—the Militia don’t Seem Very willing to fight them—Gal Waine was in hopes
                            that they Could be divided—But how far he May Succeed I do not know.
                        Your Going there would be extremely Imprudent, and the probability of succes is not By far Such as to justify
                            Your exposing Yourself to Any danger of the kind—the Less So as the possessing of Your person would be an inducement to
                            theyr joining the Ennemy.
                        We hear that there had been the Night Before last some Commotion in Clel Butler’s detachment—But it has been
                            Stopped without any Great difficulty.
                        Gal St Clair will let you know how we Came among them, and how we have been advis’d By theyr Committee to
                            make a Short Retreat. Adieu, My dear General, in waiting for You or for Your orders I have the
                            honor to be Most Respectfully and Affectionately Your Most obedient humble Servant
                        
                            Lafayette
                        
                    